Order filed January 3, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00882-CV
                                  ____________

 MIGUEL A. ROMERO, OLGA L. MARTINEZ AND ALL OCCUPANTS,
                           Appellants

                                       V.

                      MARIA H. MARTINEZ, Appellee


               On Appeal from the County Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1083172

                                    ORDER

      Appellee’s spouse, Angel Martinez, petitioned for voluntary bankruptcy in
the United States Bankruptcy Court for the Southern District of Texas, under cause
number 17-36735-H4. Because a stay is automatically effected by Section 362(a)
of the Bankruptcy Code, when this court received notice of appellant’s bankruptcy
filing, on January 8, 2018, we stayed all proceedings in the appeal. See Tex. R.
App. P. 8.2.
      On November 13, 2018, appellants filed a notice of termination of
bankruptcy stay with respect to the real property that is the subject of this appeal.
Attached to the notice is a true copy of the bankruptcy court’s order confirming the
Chapter 13 plan lifting the stay for purposes of this appeal.

      Accordingly, the case is ordered REINSTATED and placed on the court’s
active docket.



                                       PER CURIAM